Exhibit 10.1

 

 

 

 

SECOND AMENDMENT  TO  LOAN AGREEMENT

 

Dated  as of August 8, 2014 among

ONE PARK BOULEVARD, LLC,  as  Borrower

 

and

 

SUNSTONE PARK LESSEE, LLC,  as Operating Lessee

 

and

 

MUFG UNION  BANK, N.A.,  as  Agent

 

and

 

MUFG UNION  BANK, N.A.,  as a Lender

 

and

 

COMPASS  BANK,  as a Lender

 

and

 

CIBC INC.,  as a Lender

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

SECOND AMENDMENT  TO  LOAN AGREEMENT

 

This SECOND AMENDMENT TO LOAN AGREEMENT (this
“Amendment”) dated as of August 8, 2014 (the “Effective Date”), by
 and among ONE
PARK BOULEVARD, LLC, a Delaware limited liability company, having offices at 120 Vantis,
 Suite 350, Aliso Viejo,  California 92656 (“Borrower”), SUNSTONE PARK
LESSEE, LLC, a Delaware limited liability company, having offices at 120 Vantis,
Suite 350, Aliso Viejo,  California
92656 (“Operating Lessee”; Borrower and Operating
Lessee are each sometimes referred to as a “Loan Party” and collectively
 as “Loan Parties”), MUFG UNION BANK, N.A. (f/k/a
Union Bank, N.A.), a national banking association, having
an office at 230 Park Avenue, New York, New York 10169, as agent
for Lenders (as defined in the Loan Agreement (as defined below)) (in its capacity as
 agent, together with its permitted successors and assigns, “Agent”), MUFG UNION
 BANK, N.A., a  national banking association, having an office  at 230
Park Avenue, New York, New York 10169, as a Lender (“Union  Bank”), CIBC INC., a
 Delaware
 corporation, having offices at 425 Lexington Avenue, 4th Floor, New York, New York 10017,
as a Lender (“CIBC”), and COMPASS  BANK, an Alabama banking corporation, having
offices at 8333 Douglas Avenue, Suite 505, Dallas, Texas 75225, Attention:
 Commercial  Real Estate Lending, as a Lender (“Compass”).

 

W I T N E S S E T H:

 

WHEREAS, Loan Parties and Aareal Capital Corporation (“ACC”), as
the initial Agent and the initial Lender (as joined into by
Union Bank (as successor-in- interest to PB (USA) Realty
 Corporation), CIBC, Compass and Aareal Bank AG, a German  banking corporation
(“ABAG”),  as Lenders), entered into that certain Loan
Agreement dated as of April 15, 2011, as amended by
that certain First Amendment to Loan Agreement dated as of July
17, 2012 (the “First Amendment”) (as so amended, the
“Existing Loan Agreement”; capitalized terms used herein and not otherwise
defined herein shall have the respective meanings given to them in the
Existing Loan Agreement, as amended hereby), pursuant to which ACC
 agreed to make a loan to Borrower in the original principal amount of
$240,000,000, of which amount $229,449,512.56 remains outstanding as
of the date hereof (the  “Existing Loan”);

 

WHEREAS, in connection with the Existing Loan, in addition to the Existing Loan
 Agreement, Loan  Parties and Sponsors entered into other Loan Documents
(as defined in the Existing Loan Agreement) (the “Existing Loan Documents”; the
Existing Loan Documents, as amended  by the Modification Documents (as defined
below), the “Loan Documents”);

 

WHEREAS, immediately prior to the execution of this Amendment, (a)
 each of ACC and ABAG assigned all of its respective interest under the
Existing Loan
Agreement and the Existing Loan Documents as a Lender in portions to
each of Union
Bank and Compass pursuant to those certain Assignments and Acceptances dated as of
the date hereof and (b)  ACC resigned as  Agent pursuant to Section
9.13(a) of the Existing
Loan Agreement (the Loan Parties and the Lenders at the time having waived any notice requirements set forth in said Section 9.13(a) with respect to such resignation) and the
Requisite Lenders appointed Union Bank as successor Agent to ACC, in each  case,
pursuant to that certain letter dated as of the date hereof from ACC to
 Requisite Lenders,
and acknowledged and agreed to by Requisite Lenders and Loan Parties, such that (i)
Union Bank, CIBC and Compass currently constitute all Lenders and (ii) Union Bank
constitutes the sole Agent;





 

--------------------------------------------------------------------------------

 

 

WHEREAS, the parties hereto desire to enter into this Amendment (i) to
confirm ACC’s resignation as Agent and the appointment of
Union Bank as Agent, (ii) to
reflect each of ACC’s and ABAG’s assignment of all of its interest under the Existing
Loan Agreement as a Lender in portions to each of Union Bank, CIBC and
 Compass and  (iii) to amend the Existing Loan Agreement in other
 respects (the Existing Loan Agreement, as  amended  by this Amendment, the
 “Loan  Agreement”);  and

 

WHEREAS, in connection with the amendment of the Existing Loan
Agreement, Loan Parties, Sponsors, Hilton Management, Lenders and/or Agent are,
 concurrently herewith, entering into the following documents and agreements, all dated
 as of the date hereof: 
 (i) a Second Substitute Promissory Note made by Borrower in favor
of Union Bank in the principal amount of $76,483,170.90; (ii) a Second
 Substitute Promissory Note made by  Borrower in favor of CIBC in the principal
 amount of $76,483,170.77; (iii) a  Second Substitute  Promissory Note made by
 Borrower in  favor of Compass in the principal  amount of $76,483,170.89; (iv)
a First Amendment to
Leasehold and Subleasehold Deed of Trust, Security Agreement, Financing Statement,
Fixture Filing and Assignment of Rents and Assignment of Leases and Rents among
Loan Parties and Agent; (v) an Omnibus Amendment and Reaffirmation of Loan
Documents among Loan Parties,  Sponsors and Agent; (vi) a second Loan
 Fee Letter between Borrower and Agent (the “Supplemental
 Fee Letter”); and (vii) a  Reaffirmation of Manager  Subordination and
 Cooperation Agreement between Hilton Management and Agent, and acknowledged
 and agreed to by  Loan  Parties  (all of the foregoing,  collectively, the
 “Modification Documents”).

 

NOW, THEREFORE,  for and in consideration of the mutual covenants
herein contained and other good and valuable consideration, the receipt and
legal sufficiency of which are hereby  acknowledged
 by the parties hereto, Loan Parties, Agent and Lenders do hereby agree
 as follows:

 

ARTICLE I.

 

AMENDMENT  TO  THE  EXISTING LOAN AGREEMENT

 

SECTION 1.1 Agent. The parties  hereto  consent,  acknowledge
 and agree that as of the date hereof ACC has resigned as Agent (the Loan Parties and
Lenders having waived  any  notice  requirements set  forth in Section 9.13(a)
of the Existing Loan  Agreement with respect to such  resignation) and
Union Bank has been designated  as the successor Agent to ACC.

 

SECTION 1.2 Definitions.

 

(a) The following definitions set forth in Section 1.1 of the Existing Loan
Agreement are  amended to include the First Amendment, this Amendment and the
Modification Documents, as applicable:
 (i) “Loan Agreement”; (ii) “Loan Documents” (including in any
document defined in such definition); and (iii) “Security  Documents”
(including in any document defined in such  definition).

 

(b) The following definitions set forth in Section
1.1 of the Existing Loan Agreement are amended as  follows:





 

--------------------------------------------------------------------------------

 

 

(i)The definition of  “Authorized Agent Representative” is amended
 by deleting the text  “Joseph Kelly” therefrom and replacing it with the text
 “Lisa Miller”.

 

(ii)Clause  (b) of the definition of  “Cash Sweep  Condition” is amended
 by deleting the text  “1.40:1.00” therefrom  and replacing it with the text
 “1.35:1.00”.

 

(iii)The  definition of “Eligible Assignee” is amended  by
inserting the text “not on a Government List,” immediately
prior to the text “not an Affiliate of Loan  Parties or Sponsor” therein.

 

(iv)The definition of  “Permitted Encumbrances” is amended  by inserting the
 following text  at the  end of such definition: “and (vii) the ENA”.

 

(c) The following definitions set forth in Section 1.1 of the Existing Loan Agreement are amended and
restated in their entirety by the following:

 

“LIBOR” means, (a) the average rate of interest per annum equal
to the London Interbank Offered Rate or LIBOR promulgated by the
Intercontinental Exchange Benchmark Administration Ltd. (“ICE”, or the
successor thereto if ICE is no longer  making a London Interbank Offered  Rate
available)  for the equivalent LIBOR Rate Period as published by  Bloomberg
 (or such other commercially  available source providing
quotations of ICE LIBOR as designated by Agent from time to time) at
 approximately 11:00 a.m.  (London time) two  (2) Business Days before the
first day of the applicable LIBOR Rate Period for a period of time comparable to
the applicable LIBOR  Rate Period, (b) if the foregoing method is not available
and no such rate is ascertainable as of 11:00 a.m. (London  time)   on  such
  determination  date,   Agent  shall  request  the
principal London office of any  four (4) major reference banks in the  London
 interbank  market   selected    by  Agent  to   provide  such   bank’s
offered quotation (expressed as a  percentage per annum) to prime banks in
the London interbank market for deposits in U.S. Dollars for a period of
time equivalent to the applicable LIBOR Rate Period as of 11:00 a.m. (London time) on such determination date for the amounts of not less than $1,000,000 and if
at least two (2) such offered quotations are so provided, LIBOR shall be the
arithmetic mean of such quotations; and if fewer than
two (2) such quotations are so provided, Agent shall request any three
major banks in New York City  selected by  Agent to provide such bank’s
 rate (expressed as a percentage per annum) for loans in U.S. Dollars to leading
European  banks for a period of time equivalent to the applicable
LIBOR Rate Period as of approximately 11:00 a.m. (New York City time) on  the
 applicable determination date for amounts of not less
than $1,000,000 and if at least two (2) such rates are  so provided, LIBOR shall
be the arithmetic mean of such  rates  or  (c) if the foregoing methods are not
available and no such rate is ascertainable, then at a  rate reasonably
determined  by Agent.

 

“LIBOR Rate Period” means for any  Loan Portion, each period for
the computation of Interest on a Loan Portion at a LIBOR Rate.   Subject
to Section 2.3(e), each LIBOR Rate Period shall have a duration of one (1),
  three   (3) or  



 

--------------------------------------------------------------------------------

 

six   (6) month(s)  (in  each   case,   subject   to  general
 availability), as selected by
 Borrower in accordance with Section 2.3(a) and/or Section
2.3(c), or such other period as Borrower and Lenders shall agree.
  Notwithstanding the foregoing, in the case of a LIBOR Rate  Period
which would otherwise end after the date which is the Maturity Date, such
LIBOR Rate  Period shall have a duration equal to the period commencing
on the effective  date of such LIBOR Rate Period and ending on and
including the Maturity Date.   Each LIBOR Rate Period shall commence
with respect to any outstanding  principal of the Loan, on any  date selected
 by   Borrower   in  accordance   with  Section 2.3;  provided,  however,   that
notwithstanding anything in this definition of LIBOR Rate Period to the
contrary, (i) if any LIBOR Rate Period would otherwise end on a day
which is not a LIBOR Banking Day, such LIBOR Rate  Period shall be
 extended to the next succeeding LIBOR Banking Day, unless the result of
such extension would be to carry such LIBOR Rate Period over into
another calendar month, in which event such LIBOR Rate  Period shall end
on the immediately preceding LIBOR Banking Day and (ii) any LIBOR
Rate Period that begins on the last LIBOR Banking Day of a calendar
month (or on a day for which there is no numerically corresponding day in
the calendar month at the end of such LIBOR Rate Period) shall end on
the last LIBOR Banking  Day of the calendar month during which the
LIBOR Rate Period would otherwise expire  (e.g., one (1), three (3) or six
 (6) month(s)).

 

“Loan Fee Letter” means that certain Loan Fee Letter dated as of August 8, 2014
between Agent and Borrower.

 

“Loan  Parties’ Certificate” means that certain Loan Parties’
Certificate dated as of  August 8, 2014 made by  Loan Parties in favor of Agent.

 

“Margin” means two and one-quarter of one percent (2.25%) per annum.

 

“Maturity Date” means August 8, 2019, or such earlier date as the  entire
principal amount of the Loan shall become due and payable by  acceleration
or otherwise pursuant to the terms of the Loan Documents.

 

“Note” means, individually or collectively, as the context may
 require, (i) that certain Second Substitute Promissory Note made by  Borrower
 in favor of Union Bank in the principal  amount
of $76,483,170.90, (ii) that certain Second Substitute Promissory Note made by
 Borrower  in favor of CIBC  Inc. in the principal  amount
of $76,483,170.77 and (iii) that certain Second Substitute Promissory Note
made by Borrower in favor of Compass Bank in the principal amount of $76,483,170.89,
in each case dated  as of August 8, 2014.

 

“Permitted  Prepayment Date” means August 8, 2015.

 

“Requisite Lenders” means, at any time, non-Defaulting Lenders having
Commitments representing  at least sixty six-percent (66%) of the
total Commitments of all non-Defaulting Lenders at such time and, provided there
 are  



 

--------------------------------------------------------------------------------

 

two (2) or more non-Defaulting Lenders at such time, not less than two
(2) Lenders.

 

(d) The following definitions are  added to Section 1.1 of the Existing
Loan Agreement in alphabetical  order (and such terms shall also have
such definitions in this Amendment):

 

“Basel III” has the meaning set  forth in Section 2.12(b) hereof.

 

“ENA” means that certain Exclusive Negotiating Agreement dated  as of
April 10, 2012 between the San Diego Unified  Port District and Borrower.

 

“Union Bank” means MUFG Union Bank, N.A., its successors or assigns
by merger, consolidation, sale of  all or substantially all of its assets or
interests in one or a series of related transactions or other corporate
reorganization.

 

(e) The following definitions from Section 1.1 of the Existing Loan
Agreement are deleted in their entirety
 and all references to such terms in the Existing
Loan Agreement and the Existing Loan Documents are deleted in their entirety:
 “Debt Service   Coverage   Ratio”,  “Default  DSCR”,   “Default  DSCR   Letter
  of  Credit”,   “Par Prepayment Date”,  “Prepayment Fee” and “Reference Banks”.
  In connection therewith:

 

(i)The text “Default DSCR or” is deleted in its entirety from the definition of
 “Spread Maintenance Premium” in the Existing Loan  Agreement;

 

(ii)The text “Prepayment Fee or other” or “the Prepayment Fee or other,” as applicable, is deleted in its entirety
 from (a) the first sentence of Section 2.4(f) of the
Existing Loan Agreement, (b) the last sentence  of  Section 2.6 of the Existing
Loan   Agreement,  (c)   the  first  sentence   of  Section  2.12(e)   of   the
 Existing  Loan Agreement, (d) the second sentence of Section 6.12(h) of the
Existing Loan Agreement, and (e) the  first sentence of Section
6.13(c)(i) of the Existing Loan  Agreement;

 

(iii)The last sentence of Section 2.4(f) of the Existing Loan Agreement is
deleted in its entirety;

 

(iv)The last sentence of Section 2.4(g) of the Existing Loan Agreement is
deleted in its entirety;

 

(v)The  text   “without  a   Prepayment  Fee,”  is  deleted   in  its
entirety from the  first sentence of Section 2.12(g) of the Existing Loan
 Agreement;

 

(vi)The last sentence of Section 3.2(a) of the Existing Loan Agreement is
deleted in its entirety;

 

(vii)Clause (ii) of Section 6.1(c) of the Existing Loan Agreement is amended
 and restated in its entirety  by the following text: “(ii)
intentionally omitted”;

 

(viii)The text “the Prepayment Fee (unless an Event of Default
shall then be continuing, in which event the Prepayment Fee shall be
due and payable) or any other” is deleted 



 

--------------------------------------------------------------------------------

 

in its entirety  from Section 6.13(c)(iv)  of the Existing Loan Agreement and
replaced with the text  “any”;

 

(ix)The first parenthetical of Section 7.2 of the Existing Loan
Agreement is amended and restated in its entirety by the following text:
“(including, with respect to any
 acceleration prior to the Permitted Prepayment Date, the Spread
Maintenance Premium applicable thereto)”;  and

 

(x)The  text   “Debt  Service   Coverage   Ratio”  and  “Default DSCR   Letter
  of  Credit,”   is  deleted   in  its  entirety from  Section  9.5(b)(ii)(A)
 of  the Existing Loan  Agreement.

 

SECTION 1.3 Reversion to One-Month  LIBOR
Rate. Section 2.3(d) of the Existing Loan Agreement is amended and restated in its entirety by the
following text:

 

“(d)Reversion to One-Month LIBOR Rate.   If an Authorized Loan
 Parties’ Representative fails to timely notify an Authorized Agent
Representative in accordance with Section 2.3(a)(i),  (c) or  (e) of
Borrower’s election of a LIBOR Rate or Base  Rate for any  Loan Portion
with an expiring LIBOR  Rate Period or fails to provide all of the
information required by Section 2.3(c) or (e) for the election of a LIBOR
Rate, the Applicable Interest Rate on such Loan Portion shall, provided
that no Event of  Default shall then exist, automatically upon the expiration
of such LIBOR Rate Period convert to a LIBOR Rate having a LIBOR
Rate Period of one (1) month or, if such one-month LIBOR Rate Period would end
after the Maturity  Date, a LIBOR Rate Period having a duration equal to the
period commencing upon the expiration of such
 expiring LIBOR Rate Period and ending on and including the Maturity
Date, subject to the proviso in the definition of “LIBOR Rate Period”  herein.”.

 

SECTION 1.4 Manner of Payment. The second sentence of
Section 2.5(a) of the Existing Loan Agreement is amended and restated in its entirety
 by the  following text:

 

“Such sums shall be payable by wire transfer to the credit of Agent, at Union
Bank, N.A., ABA  # 122 000 496, Account # 77070196431, Account Name:  CLO Wire
Transfer  Clearing, Reference:  One  Park
 Boulevard, LLC, or to such other account or address as Agent may  from time to
time designate in writing to Borrower.”.

 

SECTION 1.5 Increased  Costs  and Capital Adequacy.

 

(a) Clause  (i) of Section 2.12(b) of the Existing Loan Agreement is amended
 and restated in its entirety by the following text:

 

“(i) any change after the date hereof in the general application of any law,
rule, regulation or guideline adopted or arising out of (y) the June 2006
report of the Basel Committee on  Banking Regulations and  Supervisory
 Practices entitled  “Basel II:  International Convergence of  Capital
Measurement and Capital  Standards: a  Revised  Framework -
Comprehensive Version”, or (z) the reports and supporting documentation
of the Basel Committee on Banking Supervision commonly  referred to as the
Basel III  accord (“Basel III”), in  each case together  



 

--------------------------------------------------------------------------------

 

with any  amendments thereto, or any
 change in the interpretation or administration thereof by  any
domestic or foreign Governmental Authority, central bank or comparable agency
 charged with the interpretation or administration thereof,”.

 

(b) The  penultimate  sentence   of  Section  2.12(b)  of   the  Existing
Loan Agreement is amended  and restated in its entirety by the  following text:

 

“Notwithstanding the foregoing, any  change based on the reports and supporting
documentation of Basel III, together with any  amendments thereto, shall not be
deemed to have occurred on or prior to the date hereof.”.

 

SECTION 1.6 Interest  Rate Protection Agreement.

 

(a) Borrower shall keep in full force and effect the Interest  Rate  Protection
Agreement existing
as of the date hereof with Commonwealth Bank of Australia that  expires on April
15, 2015  (Transaction ID 700217)  (the “Existing
Interest Rate Protection Agreement”).

 

(b) Prior to or concurrently with the expiration of the Existing Interest
Rate Protection Agreement or any  Subsequent Interest Rate Protection Agreement,
Borrower shall enter into, and satisfy
 all conditions precedent to the effectiveness of, one
or more subsequent Interest Rate Protection Agreements (collectively, the “Subsequent Interest Rate
 Protection Agreement”) in an aggregate notional amount equal to one-half (i.e.,
50%) of the then outstanding principal  amount of the Loan for a minimum term of
 at least one (1) year commencing
on the expiration date of the Existing Interest Rate
Protection Agreement or such  Subsequent Interest  Rate
Protection Agreement and which otherwise satisfy
the requirements of Section 2.7(a) of the Existing Loan Agreement, provided  
 that,  with  respect   to  the  requirements   set   forth  in  Section
 2.7(a)(i)  of  the Existing Loan Agreement, any
such Subsequent Interest Rate Protection Agreement shall protect Borrower
 against upward fluctuations of an Applicable Interest Rate which is
LIBOR (as distinguished from the LIBOR Rate) applicable to a LIBOR Rate Period of
one (1) month (as opposed to three (3) months) in excess of
the amount which would cause the LIBOR Rate
 to exceed four and one-quarter percent (4.25%) (as opposed to
three and three-quarter percent (3.75%)) per annum for a minimum of at least one (1)
 year.   If any
 Subsequent Interest Rate Protection Agreement expires prior to the Maturity
Date, Borrower shall, prior to or concurrently
 with the expiration of such Subsequent Interest  Rate
Protection Agreement, enter into a new  Subsequent Interest Rate Protection
Agreement that otherwise satisfies the requirements of Section 2.7(a) of the Existing
Loan Agreement, as modified by this Section 1.6(b). 
 For the avoidance of ambiguity,  and subject to Section 2.7(e) of the Existing
Loan  Agreement, Borrower shall maintain an
 Interest Rate Protection Agreement in full force and effect until the Maturity Date and
Borrower’s failure to maintain an Interest Rate
Protection Agreement pursuant to this
 Section 1.6(b) during the term of the Loan shall, subject to the provisions of Section 2.7(c)
of the Existing Loan  Agreement, be deemed to be a breach of Borrower’s
obligation to maintain an Interest Rate Protection Agreement pursuant to Section 2.7 of
the Existing Loan  Agreement.

 

SECTION
1.7 Letters of Credit. The third sentence of Section 3.6(c) of the Existing Loan Agreement is amended and restated in its entirety by
the following text:

 





 

--------------------------------------------------------------------------------

 

“Any such application to the Obligations after an Event of Default which
occurs prior to the  Permitted Prepayment Date shall be subject to the
Spread Maintenance Premium to the extent of the principal reduction and
further, only to the extent that in such circumstances the Spread
Maintenance Premium would otherwise be payable under the terms of this Loan
 Agreement.”.

 

SECTION 1.8 Patriot Act. Section 5.33 of the Existing Loan Agreement is amended
 by inserting the following text after the text “whether directly or
indirectly” therein:

 

“(but excluding any Person who owns an indirect interest in a Loan Party
 as a result of ownership of an interest in any  Person that is listed on a
public exchange in the  United  States of America and subject to regulation
by the United  States  Securities  and Exchange Commission)”.

 

SECTION 1.9 Ground Lease. The second sentence of Section 5.37
of the Existing Loan Agreement is amended and restated in its entirety
 by the following text:

 

“Subject to the conditions set forth in  Section 8 of the Ground Lease, the
Ground Lease permits the interest of Borrower thereunder to be  encumbered
 by a mortgage.”.

 

SECTION 1.10 Proof of Required Insurance to Agent. The first
sentence of Section 6.11(c) of the Existing Loan Agreement is amended by
inserting the following text  at the  end thereof:

 

“; provided, further, however, that in the event that Loan  Parties
notify Agent that Loan Parties are unable to deliver certified copies of
such Insurance  Policies to Agent, Loan Parties shall make
 certified copies of such Insurance Policies available for review by Agent at
the named insured’s  corporate office”.

 

SECTION 1.11 Debt Service Coverage Ratio. Section 6.33 of the
Existing Loan Agreement is amended and restated in its entirety  by
the following text: “Intentionally Omitted.”.
  All references in the Existing Loan Agreement to said Section

6.33 shall be disregarded.

 

SECTION 1.12 Event of Default. Clause (vi) of Section 7.1(o) of
the Existing Loan Agreement is amended and restated in its entirety by the following
text: “(vi) intentionally omitted;”.

 

SECTION 1.13 Assignments and Participations. Clause (a)
of Section 8.1 of the Existing Loan Agreement is amended by inserting the following text after the text “, in which case the prior unanimous consent of all 
Lenders shall be required” therein:

 

“) (provided further that in no event shall Agent consent to any such
 assignment, sale, negotiation, pledge or hypothecation by any Lender to
any Person that is on a Government List)”.

 





 

--------------------------------------------------------------------------------

 

SECTION 1.14 Replacement of Agent. (a) In Section 1.1 of the Existing Loan
 Agreement, the definition of  “Aareal” is deleted in its entirety,
 and (b)(i) in Sections 6.10(h)(z), 8.8, 9.2(e), 9.3, 10.11 of the
Existing Loan Agreement and (ii) in Schedules 2.7 and 8.5 of the
Existing Loan Agreement, the text “Aareal”  and “Aareal
 Bank AG”, as applicable, in each place
that it appears, is amended and restated with the text  “Union Bank”.

 

SECTION 1.15 Notice Addresses.

 

(a) The addresses for notices to Loan Parties set forth in Section 10.11 of
the Existing Loan  Agreement are  amended to be the  following:

 

c/o Hilton Worldwide, Inc.
7930 Jones  Branch  Drive,  Suite 1100
McLean, Virginia 22102
Attention:  Treasurer with

 

a  copy to:

 

c/o Hilton Worldwide, Inc.
7930 Jones  Branch  Drive,  Suite 1100
McLean, Virginia 22102
Attention:  General  Counsel  and a

 

copy to:

 

c/o Sunstone Hotel Investors, Inc.
120 Vantis, Suite 350
Aliso Viejo, California 92656
Attention:  Finance Department and a

 

copy to:

 

Latham & Watkins LLP
12670 High Bluff Drive
San Diego, California 92130
Attention:  Bruce P.  Shepherd, Esq.

 

(b) The addresses for notices to Agent and Union Bank (as assignee of
each of ACC’s and ABAG’s interest as Lender) set forth in Section
10.11 of the Existing Loan  Agreement are  amended to be the  following:

 

MUFG Union Bank, N.A.
230 Park Avenue
New York, New York 10169
Attention:  Portfolio Management with

 

a  copy to:

 





 

--------------------------------------------------------------------------------

 

(prior to January 1, 2015)
Kaye Scholer LLP
425 Park Avenue
New York, New York  10022
Attention:  Warren  J.  Bernstein, Esq.

 

(on or after January 1, 2015)
Kaye Scholer LLP
250 West 55th Street
New York, New York  10019
Attention:  Warren  J.  Bernstein, Esq.

 

SECTION 1.16 Amortization Exhibit. Exhibit C of the Existing Loan Agreement is
amended  and restated in its entirety by Exhibit C attached hereto.

 

SECTION 1.17 Insurance Requirements. Schedule 6.11 of the Existing Loan
Agreement is amended  as  follows:

 

(a)  Clause (C) of Section (a)(i) of said Schedule 6.11 is amended by deleting
the text “Twenty-Five Thousand Dollars ($25,000)” therein and replacing it with
the  following text:  “Fifty Thousand Dollars  ($50,000)”.

 

(b) Section (a)(x) of said Schedule 6.11 is amended by deleting the text
 “$25,000” therein and replacing it with the following text:
“Five Hundred Thousand Dollars  ($500,000)”.

ARTICLE II.

REPRESENTATIONS AND WARRANTIES

 

Each Loan Party hereby represents and warrants to Agent and Lenders as follows:

 

SECTION 2.1 Due
Execution.  This Amendment and the Modification Documents to which each Loan Party is a party, have been duly executed and delivered, and all necessary actions have been taken to authorize each Loan Party to
perform its obligations hereunder  and thereunder.

 

SECTION 2.2 Enforceability. This Amendment and the
Modification Documents to which each Loan Party
is a party, constitute legal, valid and binding
obligations of each Loan Party, subject to principles  of equity,  bankruptcy,
insolvency  and other laws generally  affecting  creditors’ rights and
enforcement of debtors’ obligations.

 

SECTION 2.3 No Violation. The consummation of the
transactions contemplated in the Existing Loan Agreement and the Existing Loan
Documents, as amended hereby and by
the Modification Documents, respectively, the execution and delivery
 of this Amendment, the Modification Documents to which each  Loan Party
is a party, and all other agreements and instruments to be executed  by each
 Loan Party in connection herewith and therewith, and the performance by each Loan
 Party of its obligations hereunder and thereunder, do not and will not (a) violate any
 Legal   Requirement currently in effect, (b) result in a breach  of  any of the
terms,



 

--------------------------------------------------------------------------------

 

conditions or provisions of, or constitute a default under any
mortgage, deed of trust,
indenture, agreement, permit, franchise, license, note or instrument to which any Loan
 Party is a party or by which it or any
 of its properties is bound to the extent that any such
breach is reasonably likely to result in a Material Adverse
 Effect, (c) result in the creation or imposition of any
lien, charge or encumbrance of any nature whatsoever upon any of
the assets of any Loan Party  (except as contemplated by
the Loan Agreement and by the
other Loan Documents) or (d) violate any provision of any organizational documents of
any Loan Party.   No Loan Party
is in default with respect to any Legal Requirement currently in effect
 relating to its formation or organization.

 

SECTION 2.4 Consents. All consents, approvals,  orders  or authorizations of,
 or registrations, declarations or filings with, or other actions with respect
to or by,  any Governmental Authority or any party  to any  Permitted
Encumbrances that are required in connection with the valid execution, delivery
 and performance of this Amendment and the
Modification Documents and performance  by  each  Loan  Party of the Existing
Loan  Agreement and the other Existing Loan Documents, each as amended hereby
 and by the Modification Documents, respectively, have been obtained  and are in
full force  and effect.

 

SECTION 2.5Representations and Warranties.

 

(a) All of the representations and warranties set forth in the Existing Loan
Agreement and Existing Loan Documents, each as amended hereby and by the
Modification Documents, respectively, are true
 and correct in all material respects as of the date hereof as if made
on and as of the date hereof, except representations and warranties made  as
 of a specified date.

 

(b) For purposes of re-making such representations, Section 5.20 of the

Existing Loan  Agreement is amended  and restated in its entirety to read  as
 follows:

 

“Loan Parties have not dealt with any brokers or “finders” in connection with
that  certain Second Amendment to Loan Agreement dated as  of August 8, 2014
among Loan  Parties, Agent and Lenders.”.

 

(c) For purposes of re-making such representations, Section 5.26 of the Existing
Loan  Agreement is amended  and restated in its entirety to read  as  follows:

 

“Neither Loan Party is a party to any collective bargaining agreement other than
the Agreement between Borrower and the International Union of Operating
Engineers Local 501 dated as of September 1, 2010. The Agreement between
 Borrower and Unite Here Local #30 (“Unite Here”) effective as of February 3, 2010 has expired. Property
Manager is negotiating with Unite Here to enter into a
new CBA (the “New CBA”). Except with respect to the negotiations of the New
 CBA, there are no material grievances, disputes or controversies with any union
or any other organization of employees at the Premises, including employees of
Loan Parties, or threats of strikes, work stoppages or any  asserted pending
demands for collective bargaining by any union or organization.”.

 

(d) For purposes of re-making such representations, the first and second
sentence of Section 5.34 of the Existing Loan Agreement are amended and restated in
their  entirety to read  as  follows:





 

--------------------------------------------------------------------------------

 

 

“The rent roll for the  Premises dated as of August 6, 2014, heretofore
delivered  by  Borrower to Agent (the “Rent Roll”), is true, correct and
complete (in all material respects).  As of August 8, 2014, there are no
Leases with respect to the Premises other than the Leases that are set forth on
the Rent Roll.”.

 

(e) For purposes of re-making such representations, Sections 5.33 and 5.37 of the Existing Loan Agreement shall be deemed amended pursuant to Section 1.8 and
Section 1.9 of this Amendment.

 

SECTION 2.6 Offsets, Defenses  and Counterclaims.  No Loan  Party  has any
 offsets, defenses or counterclaims against its obligations under the Existing
Loan Agreement or the Existing Loan Documents, as amended hereby and by the
Modification Documents, respectively, as of the Effective Date, any
 and all such offsets, defenses and counterclaims, if  any,  being waived
 by Loan  Parties.

 

Solely for the purposes of this Article II, the term “Existing Loan Documents” shall
mean, collectively, the Existing Loan Agreement, the Note, the Deed of
Trust, the Assignment of Leases and  Rents, the
Assignment of Agreements, the Environmental  Indemnity, the Recourse Liability
 Agreement, the Loan Fee Letter, the Loan Parties’  Certificate,
the UCC Financing Statements, the Manager SNDA, any  Lender Interest  Rate
Protection Agreement and any Account Agreements, in each case, without giving effect
to this Amendment or the Modification Documents.

 

ARTICLE III.

MISCELLANEOUS

SECTION 3.1 ENA. Agent and Lenders acknowledge that Agent
and Lenders consented to the ENA  and the
terms and conditions therein pursuant to (and
for the avoidance of ambiguity, subject to the conditions set forth
in) that certain letter  agreement dated as of June 13, 2012 from Borrower
to the then Agent and Lenders (the “Consent Letter”) and that the
Consent Letter remains in full force  and effect.   In  furtherance  of the
foregoing, Agent and Lenders acknowledge that the Park  Parcel Lease
Amendment (as defined in the ENA) will become effective upon satisfaction of the
conditions precedent thereto set  forth in the ENA and in the Consent Letter.

 

SECTION 3.2 UCC Financing Statements. Loan Parties authorize
Agent to file UCC Financing Statements describing
Collateral to perfect Agent’s security interest in the Collateral, and Agent
may describe the Collateral  as “all personal property”
or “all assets” or describe specific items of Collateral.
 All UCC Financing Statements
filed before the date of this Amendment were authorized  by
 Loan Parties and are hereby  ratified.

 

SECTION 3.3 Earthquake Insurance. Agent  acknowledges   and
agrees that as of the date hereof Loan Parties’ have obtained, and currently
maintain, earthquake insurance with a limit in the amount
of $25,000,000, and that as of the date hereof such $25,000,000 limit is
acceptable to Agent.

 





 

--------------------------------------------------------------------------------

 

SECTION 3.4 Interest Payment. Loan Parties, Agent and Lenders
 acknowledge and agree that immediately prior to the execution of this Amendment
Borrower is making a
 payment to ACC, as Agent, in the aggregate amount of $51,896.38 (the “Partial
 Stub  Period Interest”), $34,608.78 of which shall be paid to ACC, as a
 Lender, and $17,287.60 of which shall be paid to ABAG, as a Lender, in each
 case, on
account of Interest accruing from August 1, 2014 through and including August 8, 2014
on the principal amount of the Loan being assigned by
ACC and ABAG, respectively, to Compass and Union Bank, and that Borrower shall
have no further payment obligation with respect to the Partial Stub
Period Interest.

 

SECTION 3.5 No Other Amendments. Except as amended hereby  and by
the Modification Documents, the Existing Loan Agreement and the Existing Loan
Documents, respectively, shall remain unmodified and in full force and effect.

 

SECTION 3.6 Ratification. Each Loan Party ratifies and reaffirms
its obligations, indemnities and covenants made  under the
Existing Loan Agreement and
the Existing Loan Documents, each as amended hereby and by the Modification
Documents, respectively.

 

SECTION 3.7 Waiver. This Amendment is not, and shall not be
construed to be, a waiver or approval of or consent to any other matter or transaction, or a waiver of any Default or Event of Default of any Loan Party or any of the rights and
remedies of Agent or Lenders under the Loan Agreement and the Loan Documents or
otherwise.

 

SECTION 3.8 Headings, Etc. The headings  and captions of
various Sections of this Amendment have been inserted for convenience only
 and are not
to be construed as defining, modifying, limiting or amplifying, in any
way, the scope or intent of the provisions hereof.

 

SECTION 3.9 Entire Agreement. The Loan Agreement and the
other Loan Documents represent the entire  agreement between the
parties with respect to the subject matter thereof.

 

SECTION 3.10 Recitals. The recitals of this Amendment constitute a part of this
Amendment.

 

SECTION 3.11 Governing  Law. This Amendment shall be
governed by, and construed in accordance with, the substantive laws of the State
of New York.  Loan  Parties, Agent and Lenders irrevocably (a) agree that
 any suit, action or other legal proceeding arising out of or relating
to this Amendment or the Modification Documents may
be brought in the Courts of the United States of America located in the
 Southern District
of New York or in a state court of record in New York County, New York, (b)
 consent to the jurisdiction of each such  court in any such suit, action or
proceeding and (c) waive any objection which it may have to the laying of venue of any
such suit, action or proceeding in any  of such courts and any claim that any
such suit, action or proceeding has been brought in an inconvenient forum. Loan
 Parties irrevocably consent to the service of any  and all process in any
such suit, action or proceeding by
service of copies of such process to Loan Parties at their address provided
in Section 10.11 of the Loan Agreement. Nothing in this Section
3.11, however, shall affect the right of Agent to serve legal process in any
other manner permitted by law or  affect the right of  Agent to bring  any
suit, action or proceeding against Loan Parties or their property in the  courts
of  any other jurisdictions.

 





 

--------------------------------------------------------------------------------

 

SECTION 3.12 Counterparts. This Amendment may be executed
in any number of counterparts, each of which shall be deemed to be an original, but all of
which together shall constitute but one and the same instrument. A copy
of an executed  counterpart of this Amendment that is transmitted by
 facsimile or email in .PDF or .TIF  (or other similar)  format shall constitute
 an original  for  all purposes.

 

[Remainder of Page Intentionally Left Blank; Signatures to Follow]





 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed  and delivered
 by their respective duly authorized officers as of the day and year
first above written.

 

 

LOAN  PARTIES:

 

ONE PARK  BOULEVARD, LLC, a Delaware limited liability company

By:

/s/ Bryan A. Giglia

 

 

Name: Bryan A. Giglia

Title: Authorized Signatory

 

 

 

SUNSTONE PARK LESSEE, LLC, a Delaware limited liability company

By:

/s/ Bryan A. Giglia

 

 

Name: Bryan A. Giglia

Title: Authorized Signatory

 

 

 

[Signatures continue on the following page]





 

--------------------------------------------------------------------------------

 



 

AGENT:

 

MUFG UNION BANK, N.A., a national banking association, as Agent

By:

/s/ Andrew E. Woodtli

 

 

Name: Andrew E. Woodtli

Title: Senior Director

 

 

 

[Signatures continue on the following page]





 

--------------------------------------------------------------------------------

 



 

LENDERS:

 

MUFG UNION BANK, N.A., a national banking association

By:

/s/ Andrew E. Woodtli

 

 

Name: Andrew E. Woodtli

Title: Senior Director

 

 

 

CIBC INC., a Delaware corporation

By:

 

 

 

Name:

Title:

 

 

 

COMPASS BANK, an Alabama banking corporation

By:

 

 

 

Name:

Title:

 

 





 

--------------------------------------------------------------------------------

 



 

LENDERS:

 

MUFG UNION BANK, N.A., a national banking association

By:

 

 

 

Name:

Title:

 

 

 

CIBC INC., a Delaware corporation

By:

/s/ John Lindathal

 

 

Name: John Lindathal

Title: Managing Director

 

 

 

COMPASS BANK, an Alabama banking corporation

By:

 

 

 

Name:

Title:

 

 





 

--------------------------------------------------------------------------------

 



 

LENDERS:

 

MUFG UNION BANK, N.A., a national banking association

By:

 

 

 

Name:

Title:

 

 

 

CIBC  INC., a Delaware corporation

By:

 

 

 

Name:

Title:

 

 

 

COMPASS BANK, an Alabama banking corporation

By:

/s/ Don Byerly

 

 

Name: Don Byerly

Title: Senior Vice President

 

 





 

--------------------------------------------------------------------------------

 



EXHIBIT C

 

Required Amortization Payments

 

[See Attached]

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

Principal

Interest
Rate

Term
(Months)

Monthly
Payment

 

 

 

 

229,449,512.56

6.00%

360

1,375,665.76

 

 

 

 

 

 

 

 

 

 

 

 

Month

Beginning

Monthly

 

Principal

Ending

Yearly

%

 

Balance

Payment

Interest

Reduction

Balance

Reduction

Amortized

9/1/2014

229,449,512.56

1,375,665.76

1,147,247.56

228,418.20

229,221,094.36

 

 

10/1/2014

229,221,094.36

1,375,665.76

1,146,105.47

229,560.29

228,991,534.07

 

 

11/1/2014

228,991,534.07

1,375,665.76

1,144,957.67

230,708.09

228,760,825.98

 

 

12/1/2014

228,760,825.98

1,375,665.76

1,143,804.13

231,861.63

228,528,964.35

 

 

1/1/2015

228,528,964.35

1,375,665.76

1,142,644.82

233,020.94

228,295,943.41

 

 

2/1/2015

228,295,943.41

1,375,665.76

1,141,479.72

234,186.04

228,061,757.37

 

 

3/1/2015

228,061,757.37

1,375,665.76

1,140,308.79

235,356.97

227,826,400.40

 

 

4/1/2015

227,826,400.40

1,375,665.76

1,139,132.00

236,533.76

227,589,866.64

 

 

5/1/2015

227,589,866.64

1,375,665.76

1,137,949.33

237,716.43

227,352,150.21

 

 

6/1/2015

227,352,150.21

1,375,665.76

1,136,760.75

238,905.01

227,113,245.20

 

 

7/1/2015

227,113,245.20

1,375,665.76

1,135,566.23

240,099.53

226,873,145.67

Year 1 Total

 

8/1/2015

226,873,145.67

1,375,665.76

1,134,365.73

241,300.03

226,631,845.64

2,817,666.92

1.2%

9/1/2015

226,631,845.64

1,375,665.76

1,133,159.23

242,506.53

226,389,339.11

 

 

10/1/2015

226,389,339.11

1,375,665.76

1,131,946.70

243,719.06

226,145,620.05

 

 

11/1/2015

226,145,620.05

1,375,665.76

1,130,728.10

244,937.66

225,900,682.39

 

 

12/1/2015

225,900,682.39

1,375,665.76

1,129,503.41

246,162.35

225,654,520.04

 

 

1/1/2016

225,654,520.04

1,375,665.76

1,128,272.60

247,393.16

225,407,126.88

 

 

2/1/2016

225,407,126.88

1,375,665.76

1,127,035.63

248,630.13

225,158,496.75

 

 

3/1/2016

225,158,496.75

1,375,665.76

1,125,792.48

249,873.28

224,908,623.47

 

 

4/1/2016

224,908,623.47

1,375,665.76

1,124,543.12

251,122.64

224,657,500.83

 

 

5/1/2016

224,657,500.83

1,375,665.76

1,123,287.50

252,378.26

224,405,122.57

 

 

6/1/2016

224,405,122.57

1,375,665.76

1,122,025.61

253,640.15

224,151,482.42

 

 

7/1/2016

224,151,482.42

1,375,665.76

1,120,757.41

254,908.35

223,896,574.07

Year  2 Total

 

8/1/2016

223,896,574.07

1,375,665.76

1,119,482.87

256,182.89

223,640,391.18

2,991,454.46

1.3%

9/1/2016

223,640,391.18

1,375,665.76

1,118,201.96

257,463.80

223,382,927.38

 

 

10/1/2016

223,382,927.38

1,375,665.76

1,116,914.64

258,751.12

223,124,176.26

 

 

11/1/2016

223,124,176.26

1,375,665.76

1,115,620.88

260,044.88

222,864,131.38

 

 

12/1/2016

222,864,131.38

1,375,665.76

1,114,320.66

261,345.10

222,602,786.28

 

 

1/1/2017

222,602,786.28

1,375,665.76

1,113,013.93

262,651.83

222,340,134.45

 

 

2/1/2017

222,340,134.45

1,375,665.76

1,111,700.67

263,965.09

222,076,169.36

 

 

3/1/2017

222,076,169.36

1,375,665.76

1,110,380.85

265,284.91

221,810,884.45

 

 

4/1/2017

221,810,884.45

1,375,665.76

1,109,054.42

266,611.34

221,544,273.11

 

 

5/1/2017

221,544,273.11

1,375,665.76

1,107,721.37

267,944.39

221,276,328.72

 

 

6/1/2017

221,276,328.72

1,375,665.76

1,106,381.64

269,284.12

221,007,044.60

 

 

7/1/2017

221,007,044.60

1,375,665.76

1,105,035.22

270,630.54

220,736,414.06

Year 3 Total

 

8/1/2017

220,736,414.06

1,375,665.76

1,103,682.07

271,983.69

220,464,430.37

3,175,960.81

1.4%

9/1/2017

220,464,430.37

1,375,665.76

1,102,322.15

273,343.61

220,191,086.76

 

 

10/1/2017

220,191,086.76

1,375,665.76

1,100,955.43

274,710.33

219,916,376.43

 

 

11/1/2017

219,916,376.43

1,375,665.76

1,099,581.88

276,083.88

219,640,292.55

 

 

12/1/2017

219,640,292.55

1,375,665.76

1,098,201.46

277,464.30

219,362,828.25

 

 

1/1/2018

219,362,828.25

1,375,665.76

1,096,814.14

278,851.62

219,083,976.63

 

 

2/1/2018

219,083,976.63

1,375,665.76

1,095,419.88

280,245.88

218,803,730.75

 

 

3/1/2018

218,803,730.75

1,375,665.76

1,094,018.65

281,647.11

218,522,083.64

 

 

4/1/2018

218,522,083.64

1,375,665.76

1,092,610.42

283,055.34

218,239,028.30

 

 

5/1/2018

218,239,028.30

1,375,665.76

1,091,195.14

284,470.62

217,954,557.68

 

 

6/1/2018

217,954,557.68

1,375,665.76

1,089,772.79

285,892.97

217,668,664.71

 

 

7/1/2018

217,668,664.71

1,375,665.76

1,088,343.32

287,322.44

217,381,342.27

Year 4 Total

 

8/1/2018

217,381,342.27

1,375,665.76

1,086,906.71

288,759.05

217,092,583.22

3,371,847.15

1.5%

9/1/2018

217,092,583.22

1,375,665.76

1,085,462.92

290,202.84

216,802,380.38

 

 

10/1/2018

216,802,380.38

1,375,665.76

1,084,011.90

291,653.86

216,510,726.52

 

 

11/1/2018

216,510,726.52

1,375,665.76

1,082,553.63

293,112.13

216,217,614.39

 

 

12/1/2018

216,217,614.39

1,375,665.76

1,081,088.07

294,577.69

215,923,036.70

 

 

1/1/2019

215,923,036.70

1,375,665.76

1,079,615.18

296,050.58

215,626,986.12

 

 

2/1/2019

215,626,986.12

1,375,665.76

1,078,134.93

297,530.83

215,329,455.29

 

 

3/1/2019

215,329,455.29

1,375,665.76

1,076,647.28

299,018.48

215,030,436.81

 

 

4/1/2019

215,030,436.81

1,375,665.76

1,075,152.18

300,513.58

214,729,923.23

 

 

5/1/2019

214,729,923.23

1,375,665.76

1,073,649.62

302,016.14

214,427,907.09

 

 

6/1/2019

214,427,907.09

1,375,665.76

1,072,139.54

303,526.22

214,124,380.87

 

 

7/1/2019

214,124,380.87

1,375,665.76

1,070,621.90

305,043.86

213,819,337.01

Year 5 Total

 

8/1/2019

213,819,337.01

1,375,665.76

1,069,096.69

306,569.07

213,512,767.94

3,579,815.28

1.6%

 



 

--------------------------------------------------------------------------------